        Case: 5:18-cv-01204-SL Doc #: 12 Filed: 01/31/19 1 of 3. PageID #: 46



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ALAN PETERSON,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )    Case No. 5:18-cv-1204
                                                  )
CREDIT ONE FINANCIAL                              )
d/b/a Credit One Bank                             )
                                                  )
       Defendant.                                 )

                    STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, ALAN PETERSON

(“Plaintiff”), and Defendant, CREDIT ONE FINANCIAL, d/b/a Credit One Bank, (“Defendant”),

through their counsel, stipulate that the dispute between the parties has been resolved, and the parties

agree to dismiss this case, with prejudice, both sides to bear their own fees and costs. Therefore, the

parties respectfully request this Honorable Court dismiss this case, with prejudice, both sides to bear

their own fees and costs.


Dated: January 31, 2019                        Respectfully Submitted,

                                               By:/s/ Adam T. Hill
                                               Adam T. Hill, Esq.
                                               ahill@consumerlawcenter.com
                                               KROHN & MOSS, LTD.
                                               10 N. Dearborn Street, 3rd Floor
                                               Chicago, IL 60602
                                               T: (312) 578-9428 ext 242
                                               F: (866) 861-1390

                                               ATTORNEY FOR PLAINTIFF




                                                   1
                                       STIPULATION OF DISMISSAL
       Case: 5:18-cv-01204-SL Doc #: 12 Filed: 01/31/19 2 of 3. PageID #: 47




Dated: January 31, 2019                Respectfully Submitted,

                                       By:/s/ Molly N. Albertson
                                       Molly N. Albertson
                                       Reed Smith LLP
                                       20 Stanwix Street, Ste 1200
                                       Pittsburgh, PA 15222
                                       Tel: (412) 288-7998
                                       Fax: (412) 288-3063
                                       malbertson@reedsmith.com

                                       ATTORNEYS FOR DEFENDANT




                                           2
                               STIPULATION OF DISMISSAL
       Case: 5:18-cv-01204-SL Doc #: 12 Filed: 01/31/19 3 of 3. PageID #: 48



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, I electronically filed the foregoing Stipulation of

Dismissal with the Clerk of the Court by using the CM/ECF System. A copy of said Stipulation

was submitted to all parties by way of the Court’s CM/ECF System




                                                                /s/ Adam T. Hill
                                                                Adam T. Hill
                                                                Attorney for Plaintiff




                                                 3
                                     STIPULATION OF DISMISSAL
